United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3243
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

            Michael Aaron Cheeks, also known as Michael A. Cheeks

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: September 21, 2021
                            Filed: December 16, 2021
                                  [Unpublished]
                                  ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Aaron Cheeks pled guilty to distribution of heroin, in violation of 21
U.S.C. § 841(a)(1) and (b)(1)(C). The district court 1 sentenced him to a 30-month
term of imprisonment to be followed by 5 years of supervised release. Cheeks


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
challenges an unobjected-to special condition of supervised release requiring his
participation in an approved treatment program for domestic violence. We affirm.

       At sentencing, and without objection, the district court imposed a special
condition of supervision that Cheeks participate in an approved treatment program
for domestic violence. Over seven months later, Cheeks filed a pro se motion to
strike the domestic violence condition. The district court declined to review the
imposed special condition, and Cheeks appealed.

       Cheeks contends the district court abused its discretion when it declined to
revisit the domestic violence treatment special condition on three grounds. First, he
asserts that he has no domestic violence convictions, and the condition is factually
unsupported. Second, he claims that he has previously completed domestic violence
treatment while incarcerated with no new incidents since completion, and the
condition is unnecessary. Finally, he claims that because his current conviction does
not involve domestic violence, the condition is unrelated to the sentencing goals for
a drug charge.

       We review a district court’s denial of a motion to modify a supervised release
condition for abuse of discretion. United States v. Smith, 961 F.3d 1000, 1003 (8th
Cir. 2020). A district court enjoys “broad discretion in the imposition or
modification of conditions” of supervised release. United States v. Trimble, 969
F.3d 853, 856 (8th Cir. 2020) (per curiam) (citation omitted). When special
conditions are imposed, they must reasonably relate “to the sentencing factors,
involve no greater deprivation of liberty than is reasonably necessary, and are
consistent with the Sentencing Commission’s pertinent policy statements.” Id.
(quoting United States v. Romig, 933 F.3d 1004, 1007 (8th Cir. 2019)). In imposing
or amending conditions of supervision, the district court is directed by 18 U.S.C.
§ 3583(d) to weigh the sentencing factors found at 18 U.S.C. § 3553(a).
Specifically, the district court considers “the nature and circumstances of the offense
and the history and characteristics of the defendant, the need to afford adequate
deterrence to criminal conduct, the need to protect the public from future crimes of
                                         -2-
the defendant, and the need to provide the defendant with needed educational or
vocational training, medical care, or other correctional treatment in the most
effective manner.” United States v. Harris, 794 F.3d 885, 888-89 (8th Cir. 2015).
Each of the sentencing factors is considered and weighed independently, and the
condition is not required to relate to all of the sentencing factors. United States v.
Moore, 860 F.3d 1076, 1078 (8th Cir. 2017).

       We have found that domestic violence treatment is reasonably related to the
sentencing goals when evidence in the record indicates anger and domestic violence
issues, despite treatment overlap and even where the conviction offense does not
involve domestic violence. United States v. Hollingshed, 940 F.3d 410, 419 (8th
Cir. 2019), cert. denied, 140 S. Ct. 2545 (2020). But if domestic violence is
unrelated to the current offense and based on conduct that occurred in the remote
past, the condition needs to further some goal related to one of the relevant
sentencing factors such as rehabilitation or protection. See United States v. Kent,
209 F.3d 1073, 1076-78 (8th Cir. 2000). In order to impose a supervised release
condition, the district court “must have reason to believe the defendant needs
such treatment.” United States v. Hines, 745 F. App’x 256, 256 (8th Cir. 2018) (per
curiam) (quoting United States v. Wiedower, 634 F.3d 490, 494 (8th Cir. 2011)).
Any condition imposed must be reasonably related to the defendant’s rehabilitation
or a need to protect the public and involve no greater deprivation of liberty than is
reasonably necessary to meet these goals. 18 U.S.C. § 3583(d)(1)-(2); see 18 U.S.C.
§ 3553(a)(2)(c)-(d).

        Based on the undisputed evidence in the record, the district court did not abuse
its discretion in concluding that Cheeks would likely benefit from domestic violence
treatment as he has convictions for both assault and criminal mischief as well as
multiple arrests for domestic violence and abuse. The narrative in the unobjected-to
Presentence Investigation Report indicates Cheeks assaulted his girlfriend by
choking her, pulling her hair, and punching her repeatedly in the face, causing a
swollen face, bruised arms, and neck marks. The criminal mischief conviction
involved Cheeks kicking down his girlfriend’s apartment door. Although Cheeks
                                          -3-
asserts that his last arrest involving a domestic incident occurred six years before his
sentencing and that in the interim he had successfully completed domestic abuse
treatment, the only evidence (which is itself unverified) in the record demonstrates
he last received any sort of treatment in 2007. Cheeks’ claim of recent treatment is
entirely unsupported in the record and based on his prior convictions, the special
condition for domestic violence treatment is reasonably related to Cheeks’ history,
rehabilitation, and the need to protect the public from future crimes. The condition
involves no greater deprivation of liberty than is reasonably necessary, and the
district court did not abuse its discretion in declining to revisit the condition.

      We affirm.
                        ______________________________




                                          -4-